Chalmers, J.,
delivered the opinion of the court.
There is no sufficient proof of venue. The evidence points to the conclusion that the accused, who lived in Clay County, went into Oktibbeha, and there stole the cattle and drove them to his home in Clay, but they were never seen in the latter couiffy. It is proven that the prisoner was seen driving them late in the evening. towards the town of West Point, in Clay County, where he resided, but he was then still in Oktibbeha, though near the county line. The cattle were never seen after this, nor is it shown what became of them. Undoubtedly the original asportation was in Oktibbeha. To warrant a conviction in Clay, it must be shown that the cattle .were carried there. It is said that, “ if the evidence raises a violent presumption that the offense for which the prisoner is indicted was committed in- the county in which he is tried, it is sufficient.” 1 Whart: Cr. Law, sec. 60L
• There are many cases in which venue may be inferred from presumptions ; as, where, in indictments for homicide, the dead body — or, in cases of larceny, the stolen property — -is found in the county;' but this case raises no such violent presumption. - The venue is a part of the crime. Unless the cattle were carried into Clay, there was no offens'e there.' They may have escaped, or been sold, or'slaiightered by the thief before *434reaching the line. It is proven that the accused was met as he came into the town of West Point, and that he then had no cattle with him. The proof is insufficient to support a conviction in Clay County.
Reversed and remanded for new trial.